Citation Nr: 1038363	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active 
duty from January 1996 to June 1996 and from January 2004 to 
April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

In May 2008 the Veteran testified before a Decision Review 
Officer at the RO.  A  transcript of this proceeding has been 
associated with the claims file.    
     
An August 1999 rating decision denied service connection for a 
left foot disability; the January 2006 rating decision on appeal 
denied service connection for left ankle sprain (claimed as left 
leg tendonitis); and a March 2007 rating decision denied service 
connection for a left knee disability.  In her hearing and in the 
July 2008 supplemental statement of the case (SSOC), the 
disability on appeal was characterized as left leg tendonitis 
also claimed as left ankle and knee injury.  In light of this 
procedural history and the fact that the left foot and knee have 
been adjudicated separately, the Board has characterized the 
issue on appeal as service connection for left ankle disorder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that in March 1996 she injured her ankle by 
tripping on railroad tracks during a basic training run and that 
such injury resulted in a chronic left ankle disability (to 
include tendonitis).  

Service treatment records confirm an injury to the left ankle 
during service.  Specifically, in March 1996 the Veteran was seen 
for bilateral knee and left elbow pain.  There was no history of 
trauma.  In June the Veteran complained of left leg and foot pain 
for two and a half months.  The mode of injury was noted to be 
"running."  There was no ecchymosis or discoloration and the 
Veteran's gait was normal.  The diagnosis was shin splints due to 
plantar fasciitis.  Motrin and a 6 day abstention from running 
were prescribed.    

The Veteran was discharged from military service in June 1996.  
An October 1996 Annual Medical Certificate notes that the Veteran 
reported a leg injury in military training and that she pulled a 
muscle in her left ankle in March 1996.  Accompanying medical 
evaluation notes state that the Veteran sustained an injury 
during advanced individual training (AIT) that still bothered her 
and that the diagnoses were shin splints and plantar fasciitis.  
There were found to be no residual effects and the Veteran was 
deemed fully fit for service.  

An August 1998 private outpatient treatment record notes a 2 year 
history of left foot pain.  The diagnoses were plantar fasciitis 
and shin splints.  An August 2000 Reserve treatment record notes 
a diagnosis of left post tibial tendon dysfunction.  An April 
2000 private outpatient treatment record notes that the Veteran 
complained of a left foot injury.  It was noted that she had a 
history of shin splints.  An August 2000 private podiatry clinic 
note reveals that the Veteran had left post tibial tendon 
dysfunction.  She felt better but her foot hurt with activity.  

A September 2000 private initial evaluation notes that the 
Veteran complained of twisting her left ankle 5 years ago with 
pain since then.  There was pain over the medial aspect of the 
ankle, inferior to the medial malleolus, over the posterior 
"tabiotalar" ligament.  The Veteran expressed pain on deep 
palpation, but had normal ambulation.  The assessment was trauma 
to the posterior "tabiotalar" ligament - chronic.  Further 
records note an assessment of trauma to the left ankle over the 
post "tabiotalar" ligament.  The Veteran was noted to ambulate 
normally.  On follow-up visits the Veteran reported persistent 
pain, although her ankle was occasionally non-tender on deep 
palpation.  A January 2001 Reserve profile notes that the Veteran 
was prohibited from running, jumping, or climbing.  The diagnosis 
was tendonitis of the left ankle.  A January 2001 Reserve 
treatment record notes that the Veteran complained of left foot 
pain for 4 years prior.  There was no swelling, but tenderness to 
palpation around the inferior to medial malleolus and pain on 
inversion.  The diagnosis was tendonitis of the medial malleolus.  
A January 2001 VA left ankle X-ray was interpreted as revealing a 
normal left ankle; no evidence of fracture; and a very small heel 
spur.  

The Veteran was afforded a VA examination in November 2005.  At 
that time he reported left ankle pain since March 1996 after her 
left foot was caught in a railroad tie on a run.  It was noted 
that her first medical evaluation was 12 weeks post-injury with 
no X-ray at the time and that her condition became progressively 
worse.  A history of trauma (left ankle sprain in 1996) was 
noted.  There was normal range of motion of the left ankle with 
pain on eversion.  The diagnosis was left ankle sprain.  

A November 2006 VA outpatient treatment record notes that the 
Veteran had a history of left ankle pain.  The diagnosis was left 
ankle pain since an injury in basic training.  An October 2007 VA 
outpatient treatment record notes that the Veteran complained of 
left ankle numbing pain under the medial malleolus and that she 
had a cortisone shot for the left ankle.  Left ankle range of 
motion was within normal limits.  There was positive anterior 
drawer's sign for the anterior talofibular ligament.  There was 
tenderness to palpation on the left post tibialis.  The Veteran 
had a mild antalgic gait with left ankle hyper mobility.  An 
October 2007 VA outpatient treatment record notes that the 
Veteran reported that she twisted her left ankle during active 
duty 12 years prior.  She felt that her deployment to Iraq 
(wearing body armor) aggravated her ankle.  A January 2008 VA 
outpatient treatment record notes that the Veteran continued to 
have pain over the medial aspect of her left ankle.  The left 
ankle was tender over the posterior tibial tendon sheath and 
insertion.  A January 2008 VA outpatient treatment record notes 
that the Veteran was seen for left ankle pain.  She stated that 
in 1996 her left foot was caught in a railroad track and that she 
had left ankle pain since that time.  She reported being told 
that she had posterior tendonitis which caused her medial arch to 
fall.  A March 2008 VA outpatient treatment record notes that the 
Veteran presented for follow-up after seeing podiatry for left 
ankle posterior tibial tendon dysfunction.  A March 2008 VA MRI 
was interpreted as revealing a normal ankle with the exception of 
mild fusiform thickening and heterogeneous signal consistent with 
tendinosis (without definite tear) along the distal segment of 
the posterior tibialis tendon distal to the medial malleolus.  An 
April 2008 VA outpatient treatment record notes that the Veteran 
had a history of a left ankle deltoid ligament strain and 
complained of chronic left ankle pain since an injury she stated 
occurred in basic training.

As there is evidence of a left ankle injury during service, 
continuity of symptomatology since service, and evidence of a 
current left ankle disorder, a medical opinion is necessary to 
decide this claim.  Unfortunately, the November 2005 VA physician 
did not provide an opinion as to whether it was as likely as not 
that the Veteran's current left ankle disorder was incurred in or 
related to her military service.  As such, another examination is 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should afford the November 2005 
VA examiner the opportunity to supplement 
his/her report and specifically opine whether 
it is at least as likely as not that the 
Veteran's current left ankle disorder was 
incurred in or is otherwise related to the 
Veteran's military service.  

The VA examiner is specifically directed to 
review the service treatment records showing a 
history of a left ankle injury followed by 
complaints of left ankle pain.  The VA 
examiner is also directed to review the post-
service treatment records showing continuity 
of symptomatology since service and showing 
several diagnoses of a current left ankle 
disorder.    
  
If the November 2005 VA examiner is unable to 
complete this request or another examination 
is needed, the AMC/RO should schedule the 
Veteran for a new VA examination and direct 
the new examiner to include such an opinion.

2.  After completing any additional necessary 
development the RO should readjudicate the 
appeal.  If the claim is still denied the RO 
must furnish the Veteran and his 
representative with a Supplemental Statement 
of the Case (SSOC) and allow the Veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


